—In an action to recover damages for conversion and unjust enrichment, the- defendants *548Greenpoint Savings Bank and Cullen and Dykman appeal, as limited by their brief, from so much of an order of the Supreme Court, Nassau County (Bucaria, J.), entered April 24, 1998, as denied their motion for summary judgment dismissing the complaint insofar as asserted against them.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court properly determined that numerous issues of fact precluded summary judgment dismissing the complaint insofar as asserted against the appellants (see, e.g., Shapiro v McNeill, 92 NY2d 91, 96; Matter of White v City of Mount Vernon, 221 AD2d 345, 346; Nathan v Bernstein, 252 App Div 497, 499). Mangano, P. J., Santucci, Krausman, Florio and H. Miller, JJ., concur.